



Exhibit 10(a)


Form of Restricted Share Rights Award Agreement for Grants on or after
February 28, 2017
Brackets identify provisions that may vary depending on the particular grant,
grant recipient
and/or other relevant factor.


WELLS FARGO & COMPANY
LONG-TERM INCENTIVE COMPENSATION PLAN
RESTRICTED SHARE RIGHTS AWARD AGREEMENT




Grant Date: [applicable date]
 
 
 
 
 
 
 
 

1.
Award. To encourage your continued employment with the Company or any Affiliate
and to motivate you to help the Company increase stockholder value over the long
term, Wells Fargo & Company (the “Company”) has awarded you the number of
Restricted Share Rights as set forth on the acknowledgement screen for your
grant on this website (the “Award”). Each Restricted Share Right entitles you to
receive one share of Wells Fargo & Company common stock ("Common Stock")
contingent upon vesting and subject to the other terms and conditions set forth
in the Company’s Long‑Term Incentive Compensation Plan, as may be amended from
time to time (the “Plan”) and this Award Agreement.



2.
Vesting. Except as otherwise provided in this Award Agreement, and subject to
the Company’s right to recoup or forfeit all or any portion of this Award and
other conditions as provided in this Award Agreement[, including but not limited
to the performance conditions in [applicable paragraphs] below], the Restricted
Share Rights will vest and be settled according to the following schedule:

[Vesting Schedule]
Shares of Common Stock in settlement of the Restricted Share Rights will be
issued to you or, in case of your death, your Beneficiary determined in
accordance with the Plan. Although you may receive dividend equivalents as
provided below, you will have no rights as a stockholder of the Company with
respect to your Restricted Share Rights until settlement. Upon vesting, each
Restricted Share Right will be settled and distributed as one share of Common
Stock except as otherwise provided in the Plan or this Award Agreement.
3.
Termination.

(a)
If you cease to be an Employee due to your death, any then unvested Restricted
Share Right awarded hereby (including any Restricted Share Right granted with
respect to dividend equivalents as provided below) will immediately vest upon
your date of death and will be settled and distributed to your Beneficiary in
shares of Common Stock between January 2 and March 1 of the year following the
year in which you die. Notwithstanding the foregoing, if by the last date set
forth herein your Beneficiary has not presented evidence deemed satisfactory by
the Company to allow transfer of the shares of Common Stock to the Beneficiary
under applicable laws, the Company may treat all unvested Restricted Share
Rights as forfeited, in which case the Company shall have no obligation to issue
shares of Common Stock or benefits in lieu of such shares to your Beneficiary
and shall have no liability therefor.

(b)
If you incur an involuntary [Separation from Service][termination from
employment] as a result of one of the following:

(1)
application of the Company’s Extended Absence Policy to you in connection with a
Disability,

(2)
your displacement and receipt of an immediate lump sum severance benefit,
placement on a Salary Continuation Leave of Absence or placement on another
leave of absence which will result in your receipt of a severance benefit in
connection with that leave, or

(3)
the Company or an Affiliate entering into a corporate transaction with another
company (the “buyer”) (including a transaction where the buyer acquires all or
any portion of the assets, stock or operations





--------------------------------------------------------------------------------





of the Company or Affiliate) and pursuant to the terms of the transaction your
continuing in employment with the buyer after completion of the corporate
transaction,
any then unvested Restricted Share Right awarded hereby (including any
Restricted Share Right granted with respect to dividend equivalents as provided
below) will immediately vest and will be settled and distributed to you in
shares of Common Stock within 90 days from your [Separation from
Service][termination of employment or, if earlier, by March 1 of the year
following the year in which the Restricted Share Rights vest][, subject to the
performance conditions in [applicable paragraphs] below.
The definitions of the terms [“Separation from Service” (which is determined by
the Company in accordance with Section 409A (as defined in paragraph 11
below)),] and “Disability” are set forth on Exhibit A to this Award Agreement,
which definitions are incorporated by reference herein.
(c)
[If you have a Separation from Service that is not addressed in paragraph 3(b)
above for a reason other than Cause and you satisfy the definition of Retirement
under the Plan on your Separation from Service date or you satisfy the
definition of Retirement following your Separation from Service date at the end
of an approved leave of absence not to exceed six months, any then unvested
Restricted Share Right awarded hereby (including any Restricted Share Right
granted with respect to dividend equivalents as provided below) will continue to
vest and be settled upon the scheduled vesting date as set forth in paragraph 2
above[, subject to the conditions and restrictions in [applicable paragraphs]
below]; provided, however, if you die following Retirement, subject to the
limitations set forth in paragraph 3(a), any then unvested Restricted Share
Right will vest immediately upon your date of death and will be settled and
distributed to your Beneficiary in shares of Common Stock between January 2 and
March 1 of the year following the year in which you die. The definition of the
term “Cause” is set forth on Exhibit A to this Award Agreement, which definition
is incorporated by reference herein.]

(d)
If the Affiliate that employs you incurs a Change in Control and you continue
employment with the buyer immediately after the Change in Control, any then
unvested Restricted Share Right awarded hereby (including any Restricted Share
Right granted with respect to dividend equivalents as provided below) will
immediately vest and will be settled and distributed to you in shares of Common
Stock within 90 days from the date the Change in Control occurred [or, if
earlier, by March 1 of the year immediately following the year in which the
Change in Control occurred][, subject to the conditions and restrictions in
[applicable paragraphs] below]. Exhibit A to this Award Agreement sets forth the
definition of the term “Change in Control,” which definition is incorporated in
this Award Agreement by reference.

(a)
If you [incur a Separation from Service][terminate employment] other than for a
reason described in paragraphs 3(a), (b), (c), or (d) above, any then unvested
Restricted Share Right awarded hereby (including any Restricted Share Right
granted with respect to dividend equivalents as provided below) will immediately
terminate without notice to you and will be forfeited.



4.
Dividend Equivalents. During the period beginning on the Grant Date and ending
on the date the applicable Restricted Share Rights vest and are distributed, or
are forfeited, whichever occurs first, if the Company pays a dividend on the
Common Stock, you will automatically receive, as of the payment date for such
dividend, dividend equivalents in the form of additional Restricted Share Rights
based on the amount or number of shares that would have been paid on the
Restricted Share Rights had they been issued and outstanding shares of Common
Stock as of the record date and, if a cash dividend, the closing price of the
Common Stock on the New York Stock Exchange as of the dividend payment date. You
will also automatically receive dividend equivalents with respect to such
additional Restricted Share Rights, to be granted in the same manner. Restricted
Share Rights granted with respect to dividend equivalents will be subject to the
same vesting schedule and other terms and conditions as the underlying
Restricted Share Rights, including the Company’s right of recoupment or
forfeiture, and will be distributed in shares of Common Stock when, and if, the
underlying Restricted Share Rights are settled and distributed.



5.
Tax Withholding. Regardless of any action the Company or an Affiliate which is
your employer (the “Employer”) takes with respect to any or all income tax,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
or the Employer to be an appropriate charge to you even if technically due by
the Company or the Employer (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed





--------------------------------------------------------------------------------





the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer: (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant, vesting or settlement of the
Restricted Share Rights, the issuance of shares of Common Stock upon settlement
of the Restricted Share Rights, the subsequent sale of shares of Common Stock
acquired pursuant to such issuance and the receipt of any dividends and/or any
dividend equivalents; and (b) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for such Tax-Related Items or to achieve any particular
tax result. Further, if you are subject to tax on the Award in more than one
jurisdiction at the time of any relevant taxable event, you acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion and pursuant to
such procedures as the Company may specify from time to time, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (1) withholding from any wages or other cash compensation paid to you
by the Company and/or the Employer; (2) withholding from proceeds of the sale of
shares of Common Stock acquired upon vesting and settlement of the Restricted
Share Rights either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization); or (3)
withholding in shares of Common Stock to be issued upon vesting and settlement
of the Restricted Share Rights. Notwithstanding the foregoing, if you are
subject to the short-swing profit rules of Section 16(b) of the Securities
Exchange Act of 1934 (the “Exchange Act”), the Company will withhold in shares
of Common Stock upon the relevant tax withholding event[, except with respect to
any Tax-Related Items required to be withheld prior to the vesting dates set
forth in paragraph 2 which may be withheld from your wages or other cash
compensation]. Only if withholding in shares of Common Stock is prevented by
applicable law or has materially adverse accounting or tax consequences, may the
Tax-Related Items withholding obligation for individuals subject to Section
16(b) of the Exchange Act be satisfied by one or a combination of methods (1)
and (2) above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. Anything to
the contrary in this paragraph 5 notwithstanding, the Company or the Employer’s
right to withhold any amounts payable pursuant to this Award to cover
Tax-Related Items for any portion of the Award that is considered deferred
compensation subject to Section 409A shall be limited to the minimum amount
permitted to avoid a prohibited acceleration under Section 409A. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Common
Stock, for tax purposes, you will be deemed to have been issued the full number
of shares of Common Stock subject to the vested Restricted Share Rights,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
shares or the proceeds of the sale of shares of Common Stock, if you fail to
comply with your obligations in connection with the Tax-Related Items.
6.
Nontransferable. Unless the Committee provides otherwise, (i) no rights under
this Award will be assignable or transferable, and neither you nor your
Beneficiary will have any power to anticipate, alienate, dispose of, pledge or
encumber any rights under this Award, and (ii) the rights and the benefits of
this Award may be exercised and received during your lifetime only by you or
your legal representative.



7.
Other Restrictions; Amendment. The issuance of Common Stock hereunder is subject
to compliance by the Company and you with all legal requirements applicable
thereto, including compliance with the requirements of 12 C.F.R. Part 359 and
tax withholding obligations, and with all applicable regulations of any stock
exchange on which the Common Stock may be listed at the time of issuance.
Subject to paragraph[s] 11 [and 12] below, the Committee may, in its sole
discretion and without your consent, reduce, delay vesting, modify, revoke,
cancel,





--------------------------------------------------------------------------------





impose additional conditions and restrictions on or recover all or a portion of
this Award if the Committee deems it necessary or advisable to comply with
applicable laws, rules and regulations. This Award is subject to any applicable
recoupment or “clawback” policies of the Company, as in effect from time to
time, and any applicable recoupment or clawback requirements imposed under laws,
rules and regulations.


8.
Performance Conditions. The Award is fully conditioned on and subject to
performance adjustments, which include the right of the Committee to cause you
to forfeit all or any unpaid portion of an Award, if the Committee determines in
its sole discretion that:

▪
You engage in misconduct which has or might reasonably be expected to have
reputational or other harm to the Company or any conduct that constitutes Cause;

▪
You engage in misconduct or commit a material error that causes or might
reasonably be expected to cause significant financial or reputational harm to
the Company or your business group;

▪
The Award was based on materially inaccurate performance metrics, whether or not
you were responsible for the inaccuracy;

▪
You improperly or with gross negligence, including in a supervisory capacity,
fail to identify, escalate, monitor, or manage, in a timely manner and as
reasonably expected, risks material to the Company or your business group; or

▪
The Company or your business group suffers a material downturn in its financial
performance or suffers a material failure of risk management.

The Committee may consider any factors it determines necessary or appropriate
for purposes of making a determination whether a performance adjustment is
appropriate and the amount of the adjustment based on the particular facts and
circumstances. All determinations by the Committee will be final and binding.
9.
Restrictive Covenants. In consideration of the terms of this Award and your
access to Confidential Information, you agree to the restrictive covenants and
associated remedies as set forth below, which exist independently of and in
addition to any obligation to which you are subject under the terms of the Wells
Fargo Agreement Regarding Trade Secrets, Confidential Information,
Non-Solicitation, And Assignment Of Inventions (the “TSA”):

(a)
Trade Secrets and Confidential Information. During the course of your
employment, you will acquire knowledge of the Company’s and/or any Affiliate’s
(collectively “WFC”) Trade Secrets and other proprietary information relating to
its business, business methods, personnel, and customers (collectively,
“Confidential Information”). “Trade Secrets” means WFC’s confidential
information, which has an economic value in being secret and which WFC has taken
steps to keep secret and you understand and agree that Trade Secrets include,
but are not limited to, confidentially maintained client and customer lists and
information, and confidentially maintained prospective client and customer lists
and information. You agree that Confidential Information of WFC is to be used
solely and exclusively for the purpose of conducting business on behalf of WFC.
You agree to keep such Confidential Information confidential and will not
divulge, use or disclose this information except for that purpose. In addition,
you agree that, both during and after your employment, you will not remove,
share, disseminate or otherwise use WFC’s Trade Secrets to directly or
indirectly solicit, participate in or promote the solicitation of any of WFC’s
clients, customers, or prospective customers for the purpose of providing
products or services that are in competition with WFC’s products or services.
Notwithstanding the foregoing, nothing contained in this Award Agreement
prohibits or restricts you (or your attorney) from initiating communications
directly with, or responding to any inquiry from, or providing testimony before,
the Securities and Exchange Commission, the Financial Industry Regulatory
Authority, the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any self-regulatory organization or governmental authority
charged with the enforcement of any laws.

(b)
Assignment of Inventions. You acknowledge and agree that all inventions and all
worldwide intellectual property rights that you make, conceive or first reduce
to practice (alone or in conjunction with others) during your employment with
WFC are owned by WFC that (1) relate at the time of conception or reduction to
practice of the invention to WFC’s business, or actual or demonstrably
anticipated research or development of WFC whether or not you made, conceived or
first reduced the inventions to practice during normal working hours; and (2)
involve the use of any time, material, information, or facility of WFC.





--------------------------------------------------------------------------------





(c)
Non-solicitation. If you are currently subject to a TSA, you shall continue to
be bound by the terms of the TSA. If you are not currently subject to a TSA, you
agree to the following:

For a period of one year immediately following termination of your employment
for any reason, you will not do any of the following, either directly or
indirectly or through associates, agents, or employees:
i.
solicit, recruit  or promote the solicitation or recruitment of any employee or
consultant of WFC for the purpose of encouraging that employee or consultant to
leave WFC’s employ or sever an agreement for services; or  

ii.
to the fullest extent enforceable under the applicable state law, solicit,
participate in or promote the solicitation of any of WFC’s clients, customers,
or prospective customers with whom you had Material Contact and/or regarding
whom you received Confidential Information, for the purpose of providing
products or services that are in competition with WFC’s products or services.
"Material Contact" means interaction between you and the customer, client or
prospective customer within one (1) year prior to your last day as a team member
which takes place to manage, service or further the business relationship.

The one-year limitation is not intended to limit WFC’s right to prevent
misappropriation of its Confidential Information beyond the one-year period.
(d)
Violation of TSA or Restrictive Covenants. If you breach any of the terms of a
TSA and/or the restrictive covenants above, all unvested Restricted Share Rights
shall be immediately and irrevocably forfeited. For any Restricted Share Rights
that vested within one (1) year prior to the termination of your employment with
WFC or at any time after your termination, you shall be required to repay or
otherwise reimburse WFC an amount having a value equal to the aggregate fair
market value (determined as of the date of vesting) of such vested shares. This
paragraph does not constitute the Company’s exclusive remedy for violation of
your restrictive covenant obligations, and WFC may seek any additional legal or
equitable remedy, including injunctive relief, for any such violation.

10.
No Employment Agreement. Neither the award to you of the Restricted Share Rights
nor the delivery to you of this Award Agreement or any other document relating
to the Restricted Share Rights will confer on you the right to continued
employment with the Company or any Affiliate. You understand that your
employment with the Company or any Affiliate is “at will” and nothing in this
document changes, alters or modifies your “at will” status or your obligation to
comply with all policies, procedures and rules of the Company, as they may be
adopted or amended from time to time.

11.
Section 409A. This Award is intended to [comply with the requirements of][be
exempt from] Section 409A of the Internal Revenue Code of 1986, as amended, and
the applicable Treasury Regulations or other binding guidance thereunder
(“Section 409A”). Accordingly, all provisions included in this Award Agreement,
or incorporated by reference, will be interpreted and administered in accordance
with that intent. [Therefore, all Restricted Share Rights will be settled and
distributed no later than March 1 of the year following the year when such
Restricted Share Rights vest.] If any provision of the Plan or this Award
Agreement would otherwise conflict with or frustrate this intent, that provision
will be interpreted and deemed amended or limited so as to avoid the conflict;
provided, however, that the Company makes no representation that the Award is
exempt from or complies with Section 409A and makes no undertaking to preclude
Section 409A from applying to the Award. The Company will have no liability to
you or to any other party if the Award or payment of the Award that is intended
to be [compliant with][exempt from] Section 409A is not so [compliant][exempt]
or for any action taken by the Committee with respect thereto.

12.
[Six-month Delay. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, if, upon your Separation from Service for any reason,
the Company determines that you are a “Specified Employee” as defined in Section
409A and in accordance with the definition set forth on Exhibit A to this Award
Agreement, which definition is incorporated by reference herein, your Restricted
Share Rights, if subject to settlement upon your Separation from Service and if
required pursuant to Section 409A, will not settle before the date that is the
first business day following the six-month anniversary of such Separation from
Service, or, if earlier, upon your death.]

13.
Stock Ownership Provision. In accordance with the terms of the Company’s stock
ownership policy, as may be amended from time to time: (a) if you are an
Executive Officer of the Company or a member of its Operating





--------------------------------------------------------------------------------





Committee, as a condition to receiving this Award, you agree to hold, while
employed by the Company or any Affiliate and for a period of one year after your
Retirement, a number of shares of Common Stock equal to at least 50% of the
after-tax shares of Common Stock (assuming a 50% tax rate) acquired upon vesting
and settlement of Company stock-based awards or pursuant to the exercise of
Company stock options (if applicable), subject to a maximum holding requirement
of shares with a value equal to ten (10) times your cash salary; and (b) if you
are not an Executive Officer or member of the Operating Committee, you are
expected to hold that number of shares while employed by the Company or any
Affiliate.
14.
Severability and Judicial Modification. If any provision of this Award Agreement
is held to be invalid or unenforceable under pertinent state law or otherwise or
Wells Fargo elects not to enforce such restriction, including but not limited to
paragraph 9(c)ii, the remaining provisions shall remain in full force and effect
and the invalid or unenforceable provision shall be modified only to the extent
necessary to render that provision valid and enforceable to the fullest extent
permitted by law.  If the invalid or unenforceable provision cannot be, or is
not, modified, that provision shall be severed from this Award Agreement and all
other provisions shall remain valid and enforceable.

15.
Additional Provisions. This Award Agreement is subject to the provisions of the
Plan. Capitalized terms not defined in this Award Agreement are used as defined
in the Plan. If the Plan and this Award Agreement are inconsistent, the
provisions of the Plan will govern. Interpretations of the Plan and this Award
Agreement by the Committee are binding on you and the Company.

16.
Applicable Law. This Award Agreement and the award of Restricted Share Rights
evidenced hereby will be governed by, and construed in accordance with the laws
of the state of Delaware (without regard to its choice-of-law provisions),
except to the extent Federal law would apply.

17.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Award and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with applicable law or facilitate
the administration of the Plan and provided the imposition of the term or
condition will not result in adverse accounting expense to the Company, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

18.
Electronic Delivery and Acceptance. The Company is electronically delivering
documents related to current or future participation in the Plan and is
requesting your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through the current plan administrator’s on-line system,
or any other on-line system or electronic means that the Company may decide, in
its sole discretion, to use in the future.

19.
Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including Exhibit A attached hereto) constitute the entire
agreement of the parties with respect to the Award and supersede in their
entirety all prior proposals, undertakings and agreements, written or oral, and
all other communications between you and the Company with respect to the Award.

[Insert requirement to acknowledge and accept grant terms]






--------------------------------------------------------------------------------





Exhibit A
Certain Definitions
[Separation from Service


A Participant’s “Separation from Service” occurs upon his or her death,
retirement or other termination of employment or other event that qualifies as a
“separation from service” under Internal Revenue Code Section 409A and the
applicable regulations thereunder as in effect from time to time. The Company
shall determine in each case when a Participant’s Separation from Service has
occurred, which determination shall be made in a manner consistent with Treasury
Regulation Section 1.409A-1(h). The Company shall determine that a Separation
from Service has occurred as of a certain date when the facts and circumstances
indicate that the Company (or an Affiliate, if applicable) and the Participant
reasonably anticipate that, after that date, the Participant will render no
further services, or the Participant’s level of bona fide services (either as an
employee or independent contractor) will permanently decrease to a level that is
20% or less than the average level of the Participant’s bona fide services
(either as an employee or independent contractor) previously in effect for such
Participant over the immediately preceding 36-month period (or the Participant’s
entire period of service, if the Participant has been providing services for
less than 36 months).


The following presumptions shall also apply to all such determinations:


(1)
Transfers. A Separation from Service has not occurred upon the Participant’s
transfer of employment from the Company to an Affiliate or vice versa, or from
an Affiliate to another Affiliate.



(2)
Medical leave of absence. Where the Participant has a medical leave of absence
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, and he or she has not returned to employment with
the Company or an Affiliate, a Separation from Service has occurred on the
earlier of: (A) the first day on which the Participant would not be considered
“disabled” under any disability policy of the Company or Affiliate under which
the Participant is then receiving a benefit; or (B) the first day on which the
Participant’s medical leave of absence period exceeds 29 months.



(3)
Military leave of absence. Where the Participant has a military leave of
absence, and he or she has not returned to employment with the Company or an
Affiliate, a Separation from Service has occurred on the day next following the
last day on which the Participant is entitled to reemployment rights under
USERRA.



(4)
Salary continuation leave. A Separation from Service has occurred on the first
day of the Participant’s salary continuation leave taken under the Company’s
Salary Continuation Pay Plan.



(5)
Other leaves of absence. In the event that the Participant is on a bona fide
leave of absence, not otherwise described in this definition, from which he or
she has not returned to employment with the Company or an Affiliate, the
Participant’s Separation from Service has occurred on the first day on which the
Participant’s leave of absence period exceeds six months or, if earlier, upon
the Participant’s termination of employment (provided that such termination of
employment constitutes a Separation from Service in accordance with the last
sentence of the first paragraph of this definition).



(6)
Asset purchase transaction. If, in connection with the sale or other disposition
of substantial assets (such as a division or substantially all assets of a trade
or business) of the Company or an Affiliate to an unrelated buyer, the
Participant becomes an employee of the buyer or an affiliate of the buyer upon
the closing of or in connection with such transaction, a Separation from Service
has not occurred if the Company and the buyer have specified that such
transaction will not, with respect to any individual affected by such
transaction who becomes an employee of the buyer or an affiliate, be considered
a “separation from service” under Treasury Regulation Section 1.409A-1(h), and
such specification meets the requirements of Treasury Regulation Section
1.409A-1(h)(4).]











--------------------------------------------------------------------------------







[Specified Employee


A “Specified Employee” means:


(1)
Any Participant who is a “key employee” under Internal Revenue Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Internal Revenue Code Section 416(i)(5))
at any time during the 12-month period ending on the specified employee
identification date. For purposes of determining “key employee” status under
Internal Revenue Code Section 416(i)(1)(A)(i), except as required under such
provision and the regulations thereunder, the term “officer” shall refer to an
employee of the Company or an Affiliate with the title Senior Vice President or
above, and



(2)
Any participant who served as a member of the Company’s Management Committee at
any time during the 12-month period ending on the specified employee
identification date.



For purposes of applying Internal Revenue Code section 409A, the “specified
employee identification date” is each December 31. Any person described in (1)
or (2) above on a specified employee identification date shall be treated as a
Specified Employee for the entire 12-month period beginning on the following
April 1.


Notwithstanding the above, in the event of a corporate transaction to which the
Company or an Affiliate is a party, the Company may, in its discretion,
establish a method for determining Specified Employees pursuant to Treasury
Regulation Section 1.409A-1(i)(6).]


Disability
You will be considered to have a “Disability” if you are (1) receiving income
replacement benefits for a period of not less than three months under the
Company’s or an Affiliate’s long-term disability plan as a result of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (2) determined by the Social Security Administration to be
eligible for social security disability benefits.


Cause
“Cause” means (1) the continued failure by you to substantially perform your
duties; (2) your conviction of a crime involving dishonesty or breach of trust,
conviction of a felony, or commission of any act that makes you ineligible for
coverage under Wells Fargo's fidelity bond or otherwise makes you ineligible for
continued employment; or (3) your violation of the Company’s policies, including
but not limited to Wells Fargo’s Code of Ethics and Business Conduct (or the
Code applicable to your line of business), Anti-Bribery and Corruption Policy,
Information Security Policies, and Risk Management Accountability Policy. For
the avoidance of doubt, an event or conduct constituting Cause could take place
before or after your termination of employment.


Change in Control
“Change in Control” means a change in the ownership or effective control of the
Company or the Affiliate that employs you, or in the ownership of a substantial
portion of the assets of the Company or the Affiliate that employs you within
the meaning of Treas. Reg. section 1.409A-3(i)(5) as determined by the Company.






End of Form of Restricted Share Rights Award Agreement
For Grants on or after February 28, 2017








